Citation Nr: 0302173	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  96-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been successfully 
submitted to reopen the veteran's claim of service connection 
for schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel
INTRODUCTION

This veteran had active service from May 1967 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision by the Department of Veterans 
Affairs (VA) Waco, Texas Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  In a June 1976 rating decision, the RO denied service 
connection for schizophrenia; the veteran did not file an 
appeal.  

3.  Evidence received since the June 1976 rating decision is 
either duplicative or cumulative of evidence previously 
received or does not bear directly and substantially on the 
matter under consideration.  


CONCLUSIONS OF LAW

1.  The June 1976 rating decision that denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2002).  

2.  New and material evidence sufficient to permit a 
reopening of the veteran's claim for service connection for 
schizophrenia has not been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  The law applies to all claims 
filed on or after the date of its enactment or, as in this 
case, filed before the date of enactment and not yet subject 
to a final decision as of that date because of an appeal 
filed which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West Supp. 2002).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2002).  

Review of the claims folder reveals compliance with the new 
statutory provisions.  That is, by way of the May 1995, May 
1996, and October 2002 rating decisions, January 1995 notice 
to the veteran of what constitutes new and material evidence, 
June 1995 notice of denial, statement of the case (SOC) dated 
in June 1996, development efforts in June 1997, a personal 
hearing conducted in August 1997, supplemental statements of 
the case provided in May 1996 and October 2002, and a 
February 2000 letter indicating what sort of evidence the 
veteran needed to submit to support his claim, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
kind of evidence required to substantiate his claim.  In 
addition, the new provisions pertinent to this claim were 
noted in the October 2002 SSOC.  Thus, the Board is satisfied 
that the RO has duly provided all notice as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  Regulations adopted by VA implementing the VCAA 
include changes to the standard for determining new and 
material evidence and provide for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A(g) (West Supp. 2002), which stated 
that nothing in section 5103A precludes VA from providing 
such other assistance as the Secretary considers appropriate.  
However, the amendments to 38 C.F.R. § 3.156(a), defining new 
and material evidence, are effective only for claims received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  In this case, the veteran's claim was 
filed prior to August 29, 2001, and therefore, these changes 
are not applicable in the present case.

In any event, the Board notes that in this case, the RO 
attempted to assist the veteran in developing his claim.  The 
RO specifically requested that the veteran provide 
information regarding claimed VA treatment records.  He has 
not authorized VA to secure any additional private records or 
identified any relevant VA records that need to be obtained.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

Therefore, there is no indication that the Board's present 
review of the claims, to include consideration of the VCAA 
and its implementing regulations in the first instance, will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

The veteran claims that he has submitted new and material 
evidence in support of service connection for schizophrenia.  
Initially, the Board notes that while the veteran has 
submitted additional evidence in support of his claim, he has 
not submitted new and material evidence so as to permit a 
reopening of his service connection claim.  Thus, for the 
reasons and bases set forth below, the Board has determined 
that the veteran's claim must be denied.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

In this particular case, the RO denied service connection for 
schizophrenia in a June 1976 rating action.  The veteran 
never filed a notice of disagreement with that rating; thus, 
the June 1976 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  In 
the June 1976 rating decision, the RO considered the 
veteran's service medical records and clinical findings from 
a VA hospitalization report dated in May 1976 for 
hospitalization dating from March to April 1976.  The RO 
based its denial on the absence of any evidence of 
schizophrenia coincident with service or within one year of 
separation from service.  The veteran was discharged from 
service in May 1970; the first diagnosis of schizophrenia 
appears in the May 1976 VA hospitalization record.  Thus, the 
RO determined at that time that there was no basis for an 
award of service connection for schizophrenia.  

Evidence received since the June 1976 rating decision 
consists of VA examination reports dated in September and 
October 1988 in which the veteran's history of schizophrenia 
is noted; VA outpatient and examination records extending 
from 1988 to 1996, which in pertinent part make reference to 
the veteran's history of paranoid schizophrenia and treatment 
thereof; testimony from the veteran's personal hearing 
conducted in August 1997, in which the veteran stated that he 
was not sure if he had undergone treatment for schizophrenia 
in service; VA hospitalization report and follow-up records 
dated in September 1997 for treatment of the veteran's 
psychotic disorder; VA hospitalization record dated in July 
2000; and VA progress notes dated from June to August 2000 
that primarily relate to treatment of other disorders.  

Upon a review of the record, the Board notes that the veteran 
has not submitted new and material evidence sufficient to 
permit a reopening of his service connection claim for 
schizophrenia.  Essentially, evidence associated with the 
claims folder since the 1976 decision is either duplicative 
of previously considered evidence, not related to his claim, 
or is cumulative of prior evidence.  In this sense, the 
evidence received subsequent to the June 1976 rating decision 
is not new and material for the purposes of reopening the 
veteran's service connection claim.  38 C.F.R. § 3.156(a).  
The Board points out that duplicate evidence by definition is 
not new and material.  

Similarly, the veteran's statements and those of his 
representative, including statements made during the August 
1997 hearing, all offer the same assertions, that is, that 
the veteran is entitled to service connection for 
schizophrenia because the onset of his psychotic disorder 
coincides with his period of service.  However, such 
assertions were previously of record and considered and 
rejected in the June 1976 decision.  Therefore, the veteran's 
statements are merely cumulative of evidence already of 
record and are thus not new and material.  Overall, the 
evidence submitted after the June 1976 decision does not bear 
significantly on whether the veteran's schizophrenia is 
related to service, whether on a direct basis or 
presumptively.  

In conclusion, the Board finds that evidence received since 
the June 1976 Board decision is not new and material within 
the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim is not reopened.  38 U.S.C.A. § 5108.  The 
appeal, therefore, is denied.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for schizophrenia, 
the veteran's claim is denied.  




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

